Exhibit 99.1 TripAdvisor Reports Fourth Quarter and Full Year 2016 Financial Results NEEDHAM, MA, February 15, 2017 — TripAdvisor, Inc. (NASDAQ: TRIP) today reported financial results for the fourth quarter and full year ended December 31, 2016. “2016 was an important transition year and one of great progress towards creating the best user experience in travel,” said Chief Executive Officer Steve Kaufer. “We rolled out hotel instant booking globally and strengthened our position in Attractions, Restaurants and Vacation Rentals. With our price comparison and booking capabilities in place, we are focused on raising consumer awareness of TripAdvisor as a great place to go to price shop and book.” Fourth Quarter and Full Year 2016 Summary Three Months Ended December 31, Year Ended December 31, (In millions, except percentages and per share amounts) % Change % Change Total Revenue $ $ 2 % $ $ (1 )% Hotel $ $ (3 )% $ $ (6 )% Non-Hotel $ 64 $ 49 31 % $ $ 27 % GAAP Net Income $ 1 $ 3 )% $ $ )% Total Adjusted EBITDA (1) $ 58 $ 87 )% $ $ )% Hotel $ 66 $ 95 )% $ $ )% Non-Hotel $ (8 ) $ (8 ) 0 % $ ) $ (6 ) )% Non-GAAP Net Income (1) $ 23 $ 66 )% $ $ )% Diluted Earnings per Share: GAAP $ $ )% $ $ )% Non-GAAP (1) $ $ )% $ $ )% Cash flow from operating activities $ 46 $ 78 )% $ $ )% Free cash flow (1) $ 30 $ 62 )% $ $ )% “Adjusted EBITDA”, “Non-GAAP Net Income,” “Non-GAAP Diluted Earnings per Share,” and “Free cash flow” are non-GAAP measures as defined by the Securities and Exchange Commission (the “SEC”).Please refer to “Non-GAAP Financial Measures” below for definitions and explanations of these non-GAAP financial measures, as well as tabular reconciliations to the most directly comparable GAAP financial measure. Chief Financial Officer Ernst Teunissen added, “As expected, our significant investments in these growth initiatives dampened full year 2016 financial results. However, we believe we turned a corner in the fourth quarter, as growth rates improved, led by the U.S. In 2017, we are prioritizing revenue growth as well as making the investments necessary to drive monetization, growth and profitability on our platform.” Full Year 2016 Highlights • Revenue for the full year 2016 was $1,480 million, a decrease of 1% year-over-year (or flat on a constant currency basis). • GAAP net income for the full year 2016 was $120 million, a decrease 39% of year-over-year, or $0.82 per diluted share. • Adjusted EBITDA for the full year 2016 was $352 million, a decrease of 24% year-over-year (or a decrease of approximately 23% on a constant currency basis). 1 • Non-GAAP net income for the full year was $206 million, or $1.40 per diluted share. • Cash flow provided by operating activities for the full year 2016 was $321 million and free cash flow was $249 million. • Cash and cash equivalents, short and long term marketable securities were $746 million as of December 31, 2016, an increase of $48 million year-over-year, or 7%. • Long-term debt was $91 million as of December 31, 2016, which reflects net repayments of $109 million since December 31, 2015, against outstanding borrowings on our 2015 credit facility. • Average monthly unique visitors reached 390 million* during the peak summer travel season, or up 14% year over year. • User reviews and opinions grew 45% year-over-year and reached 465 million at December 31, 2016, covering approximately 1,060,000 hotels and accommodations, 835,000 vacation rentals, 4.3million restaurants and 760,000 attractions and experiences. • TripAdvisor had 3,327 employees as of December 31, 2016, compared to 3,008 at December 31, 2015. Fourth Quarter 2016 Financial Highlights Revenue for the fourth quarter of 2016 was $316 million, an increase of $7 million, or 2% year-over-year (or an increase of approximately 4% on a constant currency basis). Three Months Ended December 31, (In millions, except percentages) % Change Revenue by Source: TripAdvisor-branded click-based and transaction (1) $ $ 0 % TripAdvisor-branded display-based advertising and subscription (2) 69 71 (3 )% Other hotel revenue (3) 29 35 )% Non-Hotel 64 49 31 % Total Revenue $ $ 2 % Revenue by Geography (% of total revenue): North America 57 % 53 % EMEA 29 % 29 % APAC 10 % 13 % LATAM 4 % 5 % Consists of click-based advertising revenue, from TripAdvisor-branded websites, as well as transaction-based revenue from instant booking. Includes revenue from display-based advertising and subscription-based hotel advertising revenue on TripAdvisor-branded sites, as well as content licensing with third party sites. Includes revenue from non-TripAdvisor branded websites, including click-based advertising revenue, display-based advertising revenue and room reservations sold through these websites. • GAAP net income for the fourth quarter 2016 was $1 million, a decrease of 67% year-over-year, or $0.01 per diluted share. • Adjusted EBITDA for the fourth quarter 2016 was $58 million, a decrease of 33% year-over-year (or a decrease of approximately 32% on a constant currency basis). • Non-GAAP net income for the fourth quarter 2016 was $23 million, or $0.16 per diluted share. • Cash flow provided by operating activities for fourth quarter 2016 was $46 million, a decrease of $32 million, or 41%, from fourth quarter 2015. Free cash flow for fourth quarter 2016 was $30 million. • We repurchased 1,651,957 shares of TripAdvisor outstanding common stock during the fourth quarter 2016 for approximately $84 million, which are held by the Company as treasury shares as of December 31, 2016. The share repurchase program authorized by our Board of Directors in February 2013 has been completed.
